Citation Nr: 0211694	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for postoperative 
internal derangement of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1971 to December 
1977.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's representative has raised the issue of 
entitlement to service-connection for degenerative joint 
disease (DJD) as secondary to the veteran's service connected 
left knee disability.  As this issue has not yet been 
adjudicated by the regional office (RO), it is referred to 
the RO for appropriate adjudication.

The Board additionally notes the representative's recent 
additional contention that the veteran is entitled to an 
earlier effective date with respect to any award for 
increased evaluation based on inadequate notice connected 
with a rating decision in July 1996.  However, without the 
assignment of an increased evaluation, the Board finds that 
there is no basis at this time for the veteran to claim 
entitlement to an earlier effective date and that in any 
event, without a prior adjudication as to this matter by the 
RO, the Board is without current jurisdiction to consider 
such a claim.  

Finally, the Board also observes that while the veteran 
requested a hearing before a Member of the Board in his 
substantive appeal of April 2000, he subsequently withdrew 
that request in May 2001.  Consequently, the Board finds that 
any further effort to afford the veteran with his previously 
requested hearing is not necessary.


FINDING OF FACT

The veteran's postoperative internal derangement of the left 
knee is manifested by symptoms that more nearly approximate 
slight, but not moderate or severe impairment; ankylosis or 
impairment of the tibia and fibula is not indicated.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for postoperative internal derangement of the left 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the Board notes that the veteran was furnished with a 
comprehensive Department of Veterans Affairs (VA) joints 
examination in May 2000, and there is no indication that 
there are any outstanding pertinent treatment records that 
have not already been obtained and associated with the claims 
folder.  In addition, the Board notes that the RO sent an 
August 2001 letter to the veteran in which it specifically 
outlined the evidence required to establish entitlement to an 
increased evaluation for service-connected disability, 
invited the veteran to furnish medical information to support 
his claim, and further advising the veteran of what the RO 
would be doing to assist the veteran.  Moreover, in response 
to this letter, an August 2001 statement from the veteran 
reflects his position that he did not have any additional 
medical evidence to submit and that he wanted the RO to 
proceed to process his claim.  Consequently, the Board finds 
that both the notice and development requirements of the VCAA 
have clearly been satisfied.  

Finally, although the veteran's representative has expressed 
disagreement with the manner in which the RO has adjudicated 
the issue on appeal, there is no indication that either the 
veteran or his representative found that the May 2000 VA 
joints examination was inadequate for rating purposes.

The Board first notes that the veteran's postoperative 
internal derangement of the left knee is appropriately rated 
under the criteria for recurrent subluxation or lateral 
instability found in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257 (2001).  Under DC 5257, impairment of the knee, such as 
with recurrent subluxation or lateral instability, warrants a 
10 percent rating for slight impairment, a 20 percent rating 
for moderate impairment, and maximum rating of 30 percent for 
severe impairment.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The claimant's functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2001).

The normal range of motion for the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2001), 
and limitation of motion of the knee joint is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2001), based 
upon limitation in flexion and/or extension of the leg. 

Under Diagnostic Code 5260, a 30 percent rating is provided 
for limitation of flexion of the leg to 15 degrees, a 20 
percent rating for flexion limited to 30 degrees, a 10 
percent rating for flexion limited to 45 degrees, and a 
noncompensable rating for flexion limited to 60 degrees.  
Under Diagnostic Code 5261, a 30 percent rating is provided 
for extension of the leg limited to 20 degrees, a 20 percent 
rating where extension is limited to 15 degrees, a 10 percent 
rating where extension is limited to 10 degrees and a 
noncompensable rating where extension is limited to 5 
degrees.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2001) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Court has also indicated that the same symptomatology for 
a particular condition should not be evaluated under more 
than one Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  As was noted above, Section 4.7 of title 38, 
Code of Federal Regulations, states that, "[w]here there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating."

The Board has reviewed the pertinent evidence of record, and 
again notes that the veteran's left knee disorder is 
currently rated at 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  As will be shown more fully below, 
since the evidence at no time is reflective of the type of 
limitation in flexion or extension that warrants an 
evaluation in excess of 10 percent for limitation of flexion 
of either leg under Diagnostic Code 5260, or limitation of 
extension under Diagnostic Code 5261, in order to justify a 
higher evaluation, the Board will address Diagnostic Code 
5257 and other applicable diagnostic criteria.

As was noted earlier, Diagnostic Code 5257 provides that for 
"knee, other impairment of: recurrent subluxation or lateral 
instability," a 10 percent rating is provided for slight 
impairment, a 20 percent rating is warranted for moderate 
impairment.  The highest schedular rating under this Code of 
30 percent is provided for "severe" impairment.

As was also previously noted, degenerative arthritis, 
including post-traumatic arthritis, which is established by 
X-ray findings will be rated based on limitation of motion of 
the specific joint involved pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  However, in deciding 
entitlement to separate compensable ratings for DJD of the 
left knee, the veteran's DJD may not be considered for 
purposes of evaluating any instability in the knee.  
38 C.F.R. § 4.14 (2001).

The criteria for application of an increased rating under 
Diagnostic Codes 5256 or 5262 have not been met because there 
has been no finding or diagnosis of ankylosis of the knee or 
impairment of the tibia and fibula by any competent medical 
evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 
(2001).  In addition, although the veteran has residual 
surgical scars on the left knee, these have been found to be 
well-healed and not productive of pain themselves so as 
warrant entitlement to a 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).  There has also been no 
objective evidence of nerve damage so as to justify a 
separate or higher evaluation for nerve damage pursuant to 
38 C.F.R. § 4.124a, Diagnostic Codes 8520-8540 (2001).  There 
is also no current basis for the Board to grant a separate 
compensable rating for DJD of the left knee, as the issue of 
entitlement to service connection for DJD of the left knee 
has yet to be adjudicated by the RO.  Therefore, the Board 
concludes that the only Diagnostic Code which may afford the 
veteran an increased rating based on the medical evidence 
which is currently of record would be Diagnostic Code 5257, 
which would permit a 20 percent evaluation for moderate 
impairment of the knee and a 30 percent rating for severe 
impairment. 

In this regard, VA joints examination in June 1996 revealed 
that while the veteran reported increased left knee pain with 
weight bearing and persistent limitation of motion, he denied 
significant swelling or instability of the knee joint.  
Examination revealed a nontender surgical scar and a visible 
bony exostosis-type growth over the proximal tibia which was 
about one centimeter in diameter and slightly tender to 
palpation.  Flexion was to 100 degrees, actively, and to 120 
degrees, passively.  There was no instability in the left 
knee joint and no unilateral muscles mass changes in the 
lower extremities.  The impression was symptomatic 
postoperative internal derangement of the left knee, with 
limitation of motion of the knee.

June 1999 VA outpatient records reflect that the veteran 
reported twisting his left knee several days earlier and 
evaluation indicated tenderness on the medial side of the 
knee, very mild medial joint effusion, and mild limitation of 
extension.  X-rays of the left knee were interpreted to 
reveal postoperative changes in the distal femur and proximal 
tibia and moderately severe DJD in the knee without change 
from two years earlier.  The diagnosis was mild knee sprain 
and DJD/post-traumatic arthritis.  Later in the month, 
examination revealed some clicking and popping but no other 
laxity.  The assessment was chronic left knee pain with 
history of numerous surgeries but no current evidence of 
acute disease.  The veteran was advised to wear a knee brace 
during flare-ups.

VA outpatient records from February and March 2000 reflect 
that in February 2000, the veteran complained of severe left 
knee pain and X-rays revealed severe DJD.  The assessment was 
DJD of the left knee.  In March 2000, the veteran complained 
of progressively increasing pain.  Examination revealed that 
the left knee was loose but stable, with endpoint crepitus of 
the patellofemoral/tibiofemoral joints.  The impression was 
1974 service injury now status post 2 operative procedures 
with endstage post-traumatic DJD.

Private medical records from February and March 2000 indicate 
that the veteran complained of recent increased left knee 
pain with weight bearing and effusion.  He denied episodes of 
locking or giving way, but did note a sensation of left knee 
weakness.  Examination revealed that the veteran walked with 
a moderate limp on the left and that there was mild joint 
effusion.  The range of motion was between 0 and 130 degrees.  
There was moderate tenderness around the knee, and there was 
trace laxity of the medial collateral ligament.  A palpable 
popliteal cyst was also noted.  Neurological examination was 
negative and X-rays revealed degenerative arthritis.  The 
assessment was evidence of degenerative arthritis of the left 
knee and suggestion of a failed reconstruction.  In a later 
note, the examiner indicated that at the time of surgical 
repair, evaluation revealed significant degenerative changes 
and evidence of an old medial meniscectomy.

VA joints examination in May 2000 revealed the veteran's 
complaints of daily swelling and fatigue when walking over 
two hundred feet.  The veteran denied locking of the knee but 
noted a catching sensation when using stairs.  He further 
reported giving way at the rate of three to four times a 
week.  The veteran indicated that he wore a brace but did not 
use crutches.  Physical examination revealed a surgical 
incision that was well-healed and nontender, and range of 
motion was from 0 to 120 degrees.  There was slight 
tenderness of the hamstrings and pain upon palpation of the 
tibial plateau, but no ligament laxity of the posterior and 
anterior cruciate ligament.  There was also no ligament 
laxity of the medial or lateral collateral ligaments on varus 
or valgus stress.  There was an incidental finding of a torn 
anterior cruciate ligament on the right.  The impression was 
left knee moderately severe osteoarthritis, anterior cruciate 
ligament repair times 2, and pain causing moderate functional 
impairment.

Thus, while the veteran has consistently complained of left 
knee pain which has required the use of a knee brace, and the 
record contains additional references to subjective 
complaints of left knee weakness, a large number of objective 
evaluations in both outpatient and examination settings 
disclose less significant clinical evidence of subluxation or 
lateral instability of the left knee.  As an example, while 
the veteran reported several episodes of giving way at the 
time of his VA joints examination in May 2000, range of 
motion was between 0 and 120 degrees and there was no 
ligament laxity of the posterior and anterior cruciate 
ligament and the medial or lateral collateral ligaments.  
Indeed, the veteran's representative seems to recognize the 
lack of severe manifestations of subluxation and instability 
as demonstrated by the fact that his most recent asserted 
basis for an increased rating is the veteran's DJD in the 
left knee.  Plainly, the objective medical evidence fails to 
demonstrate moderate or severe impairment.  Accordingly, the 
Board is unable to conclude that more than slight impairment 
due to recurrent subluxation or lateral instability is 
present.  Thus, the Board finds that a preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's left knee disorder under Code 5257.  Because 
pain is part of the consideration for the current rating for 
the left knee, it can not form the basis for a higher 
evaluation under Code 5257.  

In sum, the Board finds that the currently assigned 10 
percent evaluation contemplates all of the current functional 
disability of the left knee inhibiting the veteran's ability 
to work and that still higher ratings for the disability in 
the left knee are not warranted.  There is no approximate 
balance of positive and negative evidence as to any higher 
evaluations and thus the benefit of the doubt doctrine is not 
for application in that regard.


ORDER

Entitlement to a rating in excess of 10 percent for 
postoperative internal derangement of the left knee is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

